Case: 12-16507   Date Filed: 07/11/2013   Page: 1 of 2


                                                           [ DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16507
                            Non-Argument Calendar
                          ________________________


                   D.C. Docket No. 5:11-cv-00100-LGW-JEG


ANTHONY PEARSON, SR.,
OLIVIA PEARSON,
As parents of Anthony Pearson, Jr.,
                                                         Plaintiffs-Appellants,
                                      versus
CSX TRANSPORTATION CO.,
                                                        Defendant -Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                          ________________________
                                 (July 11, 2013)



Before MARTIN, HILL, and FAY, Circuit Judges.
              Case: 12-16507      Date Filed: 07/11/2013   Page: 2 of 2


PER CURIAM:

      This is an appeal from the grant of defendant-appellee=s, CSX

Transportation Co. (CSXT), motion for summary judgment against plaintiffs-

appellants, Anthony Pearson, Sr. and Olivia Pearson, on their wrongful death claim

for the death of their son, Anthony Pearson, Jr., at a railroad crossing.

      We have independently reviewed the record in this appeal, the briefs, and

the arguments of counsel. In a thorough, well-reasoned decision, we find that the

district court properly granted summary judgment to CSXT on the Pearsons’s

claims on the basis of the overwhelming evidence.

      There is no evidentiary support that CSXT was negligent in any way, as the

district court so found. The district court also correctly determined that the sole

proximate cause of the Pearsons’s son=s tragic death was his own reckless conduct.

      Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                           2